An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                  NO. COA14-492
                         NORTH CAROLINA COURT OF APPEALS

                              Filed:    21 October 2014

STATE OF NORTH CAROLINA

      v.                                       Wake County
                                               Nos. 12 CRS 222166, 13 CRS 181
WILLIAM OTIS BASS, JR.



      Appeal by defendant from judgment entered 9 December 2013

by Judge Paul G. Gessner in Wake County Superior Court.                       Heard

in the Court of Appeals 22 September 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      Laura E. Parker, for the State.

      Appellate  Defender   Staples  S.  Hughes,   by  Assistant
      Appellate Defender Constance E. Widenhouse, for defendant-
      appellant.


      McCULLOUGH, Judge.

      On 9 December 2013, defendant William Otis Bass, Jr., was

found      guilty   by    a   jury     of   assault   with    a   deadly    weapon

inflicting serious injury.              Defendant subsequently pled guilty

to having attained the status of an habitual felon.                     The trial

court sentenced defendant to a single term of 144 to 185 months

imprisonment.       Defendant appeals.
                               -2-
    Counsel appointed to represent defendant has been unable to

identify any issue with sufficient merit to support a meaningful

argument for relief on appeal and asks that this Court conduct

its own review of the record for possible prejudicial error.

Counsel has also shown to the satisfaction of this Court that

she has complied with the requirements of Anders v. California,

386 U.S. 738, 18 L. Ed. 2d 493 (1967), and State v. Kinch, 314
N.C. 99, 331 S.E.2d 665 (1985), by advising defendant of his

right to file written arguments with this Court and providing

him with the documents necessary for him to do so.

    Defendant has not filed any written arguments on his own

behalf with this Court and a reasonable time in which he could

have done so has passed.     In accordance with Anders, we have

fully examined the record to determine whether any issues of

arguable merit appear therefrom.     We have been unable to find

any possible prejudicial error and conclude that the appeal is

wholly frivolous.

    No error.

    Judges CALABRIA and ELMORE concur.

    Report per Rule 30(e).